DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 10/05/2020.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4. 	Claims 1-3, 5-7, 13-15, 17-19, 25-27 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Breen et al. (“Breen”, US Pat 10003266).
Regarding claim 1, Breen teaches (Fig. 2, 4; col. 4 L46-col. 5 L17 and col. 8 L1-col. 5 L3) an apparatus comprising: a controller (Fig. 2 teaches use of a single controller (CNTRL) 201; or Fig. 3-4 teaches use of plural controller (CNTRL), ‘311, 316; and ‘430’431’, respectively) operative to: control operation of multiple power converter phases (power stages1-8 of Fig. 2 is shown in detail in Fig 3-4. In Fig. 4, driver ‘404-406’ are multi-phase buck voltage regulator modules (multi-phase buck VRM); col. 13 L26-38) in a voltage regulator (404-406 multi-phase buck VRM; col. 4 L46-col. 5 L17), the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) coupled in parallel to convert an input voltage (403) into an output voltage (1st rail Vo1 coupling to 1st load output 427 and 2nd rail Vo2 coupling 2nd load output 426); and control a flow of current (using series inductor 413-415’s currents controlled by the CNTRL while controlling switching operation of 423-425, col. 8 L62-col. 10 L3) through a series circuit path (i.e. series inductors 413-415, each comprising 1st ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) connecting multiple windings (i.e. series inductors 413-415, each comprising 1st and 2nd winding (416-421)) of the multiple power converter phases (404-406 multi-phase buck VRM). 
Regarding claims 2, 14, Breen teaches control (using CNTRL) of the current (using series inductor 413-415’s currents controlled by the CNTRL while controlling switching operation of 423-425, col. 8 L62-col. 10 L3) through the series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings) connecting the multiple windings (i.e. windings 416-419 used in series inductors path) of the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) includes control of a magnitude of a resistive component (NOTE. Applicant’s current flow controller 145, is shown in detail in Fig. 2 and 5, where switches Q1, Q2 are used as resistive for current flow control. Same way. Breen uses switches 423-425 as a resistive component for current flow) disposed in series with the series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings). 
Regarding claims 3, 15, Breen teaches the controller (CNTRL) is operative to: i) monitor a magnitude of current (using series inductor 413-415’s currents controlled by the CNTRL while controlling switching operation of 423-425, col. 8 L62-col. 10 L3) through the series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings (i.e. 416-419)) connecting the multiple windings (i.e. windings 416-419), and ii) control the flow of the current (using series inductor 413-415’s currents controlled by the CNTRL while controlling switching operation of 423-425, col. 8 L62-col. 10 L3) through the series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings ( i.e. 416-419)) based on a magnitude of the monitored current (col. 8 L62-col. 10 L3). 
Regarding claims 5, 17, Breen teaches the windings (i.e. series inductors 413-415, each comprising 1st and 2nd windings (i.e. 416-419)) are first windings (416, 418, 420) of the multiple power converter phases (404-406 multi-phase buck VRM) connected in series, each of the multiple power converter phases (404-406 multi-phase buck VRM) including a first winding (i.e. 416, 418, 420) and a second winding i.e. 417, 419 421); and wherein each of the second windings of the multiple power converter phases (404-406 multi-phase buck VRM ) is operative to, based on control signals from the controller (CNTRL), contribute to produce output current (col. 8 L62-col. 10 L3)contributing to generation of the output voltage (col. 8 L62-col. 10 L3). 
Regarding claims 6, 18, Breen teaches the windings (i.e. series inductors 413-415, each comprising 1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) are transformer windings (since, series inductors 413-415 are magnetically coupled, and their output is a core output, therefore they are functioning as a transformer windings) wherein the controller (CNTRL) is operative to control the current (col. 8 L62-col. 10 L3) through the series circuit path (i.e. series inductors 413-415, each comprising 1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) via switch circuitry (i.e. 422, 423, 424) disposed in series (Fig. 2-4) with the series circuit path (i.e. series inductors 413-415, each comprising 1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) connecting the multiple transformer windings(1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’.
Regarding claims 7, 19, Breen teaches setting (i.e. using 431) of the switch circuitry (423-425) to an open circuit state is operative to decouple operation of the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) with respect to each other.
Regarding claim 13, Breen teaches (Fig. 2, 4; col. 4 L46-col. 5 L17 and col. 8 L1-col. 5 L3) a method comprising: controlling (Fig. 2 teaches use of a single controller (CNTRL) 201; or Fig. 3-4 teaches use of plural controller (CNTRL), ‘311, 316; and ‘430’431’, respectively) operation of multiple power converter phases (power stages1-8 of Fig. 2 is shown in detail in Fig 3-4. In Fig. 4, driver ‘404-406’ are multi-phase buck voltage regulator modules (multi-phase buck VRM); col. 13 L26-38) in a voltage regulator (404-406 multi-phase buck VRM; col. 4 L46-col. 5 L17), the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) coupled in parallel to convert an input voltage (403) into an output voltage (1st rail Vo1 coupling to 1st load output 427 and 2nd rail Vo2 coupling 2nd load output 426); and controlling current (using series inductor currents controlled by the CNTRL, col. 8 L62-col. 10 L3) through a series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings) connecting multiple windings (i.e. series inductors 413-415, each comprising 1st and 2nd windings) of the multiple power converter phases (404-406 multi-phase buck VRM).
Regarding claim 25, Breen teaches a system comprising: a circuit substrate (i.e. one is ordinary skill in the art would know that it is inherit of having to use ‘circuit substrate’ in SoC chips for communication devices like laptop, phone etc. col. 2 L53-col. 3 L15); the apparatus of CLAIM 1, the apparatus coupled to the circuit substrate (col. 2 L53-col. 3 L15); and wherein the output voltage powers a load (i.e. loads coupled to V01, V02).
Regarding claim 26, Breen teaches receiving a circuit substrate (i.e. one is ordinary skill in the art would know that it is inherit of having to use ‘circuit substrate’ in SoC chips for communication devices like laptop, phone etc. col. 2 L53-col. 3 L15); and coupling the apparatus of CLAIM 1 to the circuit substrate.
Regarding claim 27, Breen teaches (Fig. 2, 4; col. 4 L46-col. 5 L17 and col. 8 L1-col. 5 L3) computer-readable storage media having instructions stored thereon (i.e. Fig. 1, col. 15 ;31-40) , the instructions, when executed by computer processor hardware, cause the computer processor hardware to: control (Fig. 2 teaches use of a single controller (CNTRL) 201; or Fig. 3-4 teaches use of plural controller (CNTRL), ‘311, 316; and ‘430’431’, respectively) operation of multiple power converter phases (power stages1-8 of Fig. 2 is shown in detail in Fig 3-4. In Fig. 4, driver ‘404-406’ are multi-phase buck voltage regulator modules (multi-phase buck VRM); col. 13 L26-38) in a voltage regulator (404-406 multi-phase buck VRM; col. 4 L46-col. 5 L17), the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) coupled in parallel to convert an input voltage (403) into an output voltage (1st rail Vo1 coupling to 1st load output 427 and 2nd rail Vo2 coupling 2nd load output 426); and control current (using series inductor currents controlled by the CNTRL, col. 8 L62-col. 10 L3) through a series circuit path (i.e. series inductors 413-415, each comprising 1st and 2nd windings) connecting multiple windings (i.e. series inductors 413-415, each comprising 1st and 2nd windings) of the multiple power converter phases (404-406 multi-phase buck VRM).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 8-11, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Breen (US Pat 10003266), in view of Perry (US Pat 6343026)
Regarding claims 8, 20, Breen teaches the controller (CNTRL) is operative to vary a control loop different parameter requirement associated with the multiple power converter phases (i.e. Fig. 4; 404-406 multi-phase buck VRM, each module coupled in parallel) based on control of a resistive component (NOTE. Applicant’s current flow controller 145, is shown in detail in Fig. 2 and 5, where switches Q1, Q2 are used as resistive for current flow control. Same way. Breen uses switches 423-425 as a resistive component for current flow) disposed in series with the series circuit path (i.e. series inductors 413-415, each comprising 1st windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’), a setting of the resistive component controlling a magnitude of the current (col. 8 L62-col. 10 L3) through the series circuit path.
However, Breen fails to teach the parameter being a control loop bandwidth which is varied by the controller (and the bandwidth are associated with the multiple power converter phases).
However, Perry teaches (Fig. 1-2; col. 4 L12-col. 7 L65) the parameter being a control loop bandwidth which is varied by the controller (controller 16 having a current limit circuit 30, where bandwidth (related to a varied resistance) are associated with the multiple power converter phases ‘12,14’).
[NOTE. Applicant uses current controller 145, which is comprised of a single resistor/resistor network which can be varied (using single switch or switch networks), to detect and reduce the flow of the current (and hence operative to vary the control loop bandwidth, associated with multiple power converter phases 121-12n), on the series circuit path 160); See, Applicant’s SPEC, Page 20, last three para-Pg. 22 first three Para, regarding Fig. 7-8. Similarly, Perry shows well known solution to modify the value of a resistive element in a control loop to modify the control loop bandwidth, using switches ‘S1, 52’ operation by its corresponding controlled signal (hence, relationships like inversely proportional or proportional can be anticipated, especially using various switching operation in 30, which is based on control loop configuration between various compared result of input and output of 10) , wherein voltage value (i.e. using resistance of 54, 58 and/or 72) can be varied, compared in 40, to further detect and reduce current flow on the series circuit path; col. 1 L1-14]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Breen’s apparatus to include the controller to control the flow of current through the series circuit path connecting the multiple power converter phases and controlling the parameter (being a control loop bandwidth in order to vary), as disclosed by Perry, as doing so would have provided a controlled overload protection with a current limit while powering up load, as taught by  Perry (col. 1 L34-col. 2 L35 and abstract).
Regarding claims 9, 21, Breen fails to teach the control loop bandwidth is inversely proportional to a magnitude of the resistive component.
However, Perry teaches (Fig. 1-2; col. 4 L12-col. 7 L65) the control loop bandwidth is inversely proportional to a magnitude of the resistive component (Perry shows well known solution to modify the value of a resistive element in a control loop to modify the control loop bandwidth, using switches ‘S1, 52’ operation by its corresponding controlled signal (hence, relationships like inversely proportional or proportional can be anticipated, especially using various switching operation in 30, which is based on control loop configuration between various compared result of input and output of 10) , wherein voltage value (i.e. using resistance of 54, 58 and/or 72) can be varied, compared in 40, to further detect and reduce current flow on the series circuit path; col. 1 L1-14)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Breen’s apparatus to include the controller to control the flow of current through the series circuit path connecting the multiple power converter phases and controlling the parameter (being a control loop bandwidth in order to vary), as disclosed by Perry, as doing so would have provided a controlled overload protection with a current limit while powering up load, as taught by  Perry (col. 1 L34-col. 2 L35 and abstract).
Regarding claims 10, 22, Breen teaches a reduction in a magnitude of the resistive component (NOTE. Applicant’s current flow controller 145, is shown in detail in Fig. 2 and 5, where switches Q1, Q2 are used as resistive for current flow control. Same way. Breen uses switches 423-425 as a resistive component for current flow) controls corresponding different parameters.
However, Breen fail to teach a reduction in a magnitude of the resistive component increases parameters, like a magnitude of the control loop bandwidth.
However, Perry teaches (Fig. 1-2; col. 4 L12-col. 7 L65) a reduction (S1, 52 operation) in a magnitude of the resistive component (i.e. 54, 58, and/or 72) increases parameters, like a magnitude of the control loop bandwidth. (Perry shows well known solution to modify the value of a resistive element in a control loop to modify the control loop bandwidth, using switches ‘S1, 52’ operation by its corresponding controlled signal (hence, relationships like inversely proportional or proportional can be anticipated, especially using various switching operation in 30, which is based on control loop configuration between various compared result of input and output of 10) , wherein voltage value (i.e. using resistance of 54, 58 and/or 72) can be varied, compared in 40, to further detect and reduce current flow on the series circuit path; col. 1 L1-14)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Breen’s apparatus to include the controller to control the flow of current through the series circuit path connecting the multiple power converter phases and controlling the parameter (being a control loop bandwidth in order to vary), as disclosed by Perry, as doing so would have provided a controlled overload protection with a current limit while powering up load, as taught by  Perry (col. 1 L34-col. 2 L35 and abstract).
Regarding claims 11, 23, Breen teaches the controller (CNTRL) is further operative to reduce the flow of current (col. 8 L62-col. 10 L3) through the series circuit path (i.e. series inductors 413-415, each comprising 1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) of the multiple windings (i.e. 416-421) in response to a condition in which a magnitude of current supplied by the output voltage (Vo1, Vo2) to power a load is compared with a threshold value (i.e different parameters such as protection threshold is used by the controller CNTRL, col. 11 L39-col. 12 L3).
However, Breen fails to teach the controller is further operative to reduce the flow of current through the series circuit path of the multiple windings in response to a condition in which a magnitude of current supplied by the output voltage to power a load is below a threshold value.
However, Perry teaches (Fig. 1-2; col. 4 L12-col. 7 L65) the controller (having the controller 16 to reduce the flow of current using current limit circuit 30 in response to) is further operative to reduce the flow of current through the series circuit path of the multiple windings in response to a condition in which a magnitude of current supplied by the output voltage to power a load is below a threshold value (i.e. 28 vs. 40, each using Vref for threshold comparison).
 [NOTE. Applicant uses current controller 145, which is comprised of a single resistor/resistor network which can be varied (using single switch or switch networks), to detect and reduce the flow of the current (and hence operative to vary the control loop bandwidth, associated with multiple power converter phases 121-12n), on the series circuit path 160); See, Applicant’s SPEC, Page 20, last three para-Pg. 22 first three Para, regarding Fig. 7-8. Similarly, Perry shows well known solution to modify the value of a resistive element in a control loop to modify the control loop bandwidth, using switches ‘S1, 52’ operation by its corresponding controlled signal (hence, relationships like inversely proportional or proportional can be anticipated, especially using various switching operation in 30, which is based on control loop configuration between various compared result of input and output of 10) , wherein voltage value (i.e. using resistance of 54, 58 and/or 72) can be varied, compared in 40, to further detect and reduce current flow on the series circuit path; col. 1 L1-14]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Breen’s apparatus to include the controller to control the flow of current through the series circuit path connecting the multiple power converter phases and controlling the parameter (being a control loop bandwidth in order to vary), as disclosed by Perry, as doing so would have provided a controlled overload protection with a current limit while powering up load, as taught by  Perry (col. 1 L34-col. 2 L35 and abstract).
7. 	Claims 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Breen (US Pat 10003266), in view of Perry (US Pat 6343026) and Mcintyre (US Pub 2016/0072393).
Regarding claims 12, 24, Breen and Perry fail to teach the controller (CNTRL) is further operative to: implement first PID (Proportional-Integral-Derivative) settings in a PID controller that controls a first power converter phase of the multiple power converter phases prior to reducing the flow of current through the series circuit path connecting the multiple windings; and implement second PID (Proportional-Integral-Derivative) settings in the PID controller of the first power converter phase subsequent to reducing the flow of current through the series circuit path connecting the multiple windings.
However, Mcintyre teaches the controller (i.e. U1, explained further in Fig. 9) is further operative to:implement first PID (Proportional-Integral-Derivative) settings in a PID controller (Fig. 9 shows current and/or voltage PID controller with their corresponding PID settings, wherein 1st PID and 2nd PID setting being two switching operation of ‘Q1, Q2’, their corresponding current sharing effect being passed onto the secondary windings and their corresponding phases; Para 32-35, 42-43) that controls a first power converter phase of the multiple power converter phases (Fig. 1, 8, 10; i.e. one phase being ‘Q3, Q5’ and another phase being ‘Q4, Q6’, located on the corresponding secondary windings, using ‘isolated vs. non-isolated multi-phase configurations’; Para 36-45)prior to reducing the flow of current (Isense; Para 42-43 and 33-34) through the series circuit path (i.e. path being terminal input Vhigh controlling ‘Q1, Q2’ for bi-directional current control, passing thru series circuit path ‘primary windings P1, P2’, during buck mode; Para 29-32) connecting the multiple windings (transformer TX1 & TX2, each having corresponding primary windings ‘P1, P2’ and secondary windings ‘S1, S2’; wherein on the secondary windings comprises corresponding individual phases, and includes switches (i.e. one phase being ‘Q3, Q5’ and another phase being ‘Q4, Q6’) in a buck configurations); and implement second PID (Proportional-Integral-Derivative) settings in the PID controller (Fig. 9 shows current and/or voltage PID controller with their corresponding PID settings, wherein 1st PID and 2nd PID setting being two switching operation of ‘Q1, Q2’, their corresponding current sharing effect being passed onto the secondary windings and their corresponding phases; Para 32-35, 42-43) of the first power converter phase (Fig. 1, 8, 10; i.e. one phase being ‘Q3, Q5’ and another phase being ‘Q4, Q6’, located on the corresponding secondary windings, using ‘isolated vs. non-isolated multi-phase configurations’; Para 36-45) subsequent to reducing the flow of current (Isense; Para 42-43 and 33-34) through the series circuit path (i.e. path being terminal input Vhigh controlling ‘Q1, Q2’ for bi-directional current control, passing thru series circuit path ‘primary windings P1, P2’, during buck mode; Para 29-32) connecting the multiple windings (transformer TX1 & TX2, each having corresponding primary windings ‘P1, P2’ and secondary windings ‘S1, S2’; wherein on the secondary windings comprises corresponding individual phases, and includes switches (i.e. one phase being ‘Q3, Q5’ and another phase being ‘Q4, Q6’) in a buck configurations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Breen and Perry’s  collectively taught apparatus to include a specific circuit design choice of using two PID settings in a PID controller, controlling specific power converter phase in a multiple power converter phase to control the flow of current through the series circuit path, as disclosed by Mcintyre, as doing so would have provided better detection of overcurrent faults and bandwidth monitoring in a bi-directional current sensing circuit and their operation, especially when operating in a wide common mode input voltage range and meeting different output load requirements, and thus enhancing and protecting overall stability of the converter, as taught by Mcintyre ( Para 4-7 and abstract).
Allowable Subject Matter
8. 	Claims 4, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 16 Breen teaches the controller (CNTRL) is operative to reduce the flow of current (col. 8 L62-col. 10 L3) of the series circuit path (i.e. series inductors 413-415, each comprising 1st  windings ‘416, 418, 420’ and 2nd windings ‘417, 419, 421’) connecting the multiple power converter phases (404-406 multi-phase buck VRM) in response to detecting (where Vo1, Vo2 is detected by corresponding CNTRL) that the magnitude of the monitored current through the series circuit path is compared with a threshold value (i.e different parameters such as protection threshold is used by the controller CNTRL, col. 11 L39-col. 12 L3). 
However, Breen fail to explicitly teach having the controller to reduce the flow of current through the series circuit path (feedback configuration) in response to detecting that the magnitude of the monitored current through the series circuit path is greater than a threshold value. 
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839